Citation Nr: 1502986	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  04-42 276	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cellulitis of the left lower extremity.

2.  Entitlement to service connection for dizziness/vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.

3.  Entitlement to an effective date earlier than December 30, 2010, for the assignment of a 40 percent rating for service-connected bilateral hearing loss.

4.  Entitlement to an effective date earlier than March 17, 2014, and/or a rating in excess of 50 percent for service-connected bilateral hearing loss.

5.  Entitlement to an effective date earlier than September 29, 1996, for the assignment of a 10 percent rating for service-connected tinnitus, to include on the basis of clear and unmistakable error (CUE) in a September 1970 rating decision.

6.  Entitlement to an effective date earlier than January 19, 2000, for the grant of service connection for chronic adjustment disorder.  
7.  Entitlement to a rating in excess of 70 for service-connected chronic adjustment disorder from January 19, 2000.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 3, 2012.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  It was determined that new and material evidence had not been received to reopen a previously denied claim for service connection for cellulitis in an April 2003 rating decision.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2004 and at a videoconference hearing before a Veterans Law Judge (VLJ) in June 2007.  In July 2008, the Board reopened and remanded this claim for additional development.  The Veteran testified before the undersigned VLJ at a videoconference hearing in December 2010.  Service connection concerning the left lower extremity was denied by the Board in April 2011.  Per a May 2011 motion by the Veteran, this decision was vacated by the Board in August 2011.  In September 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for further development.  During the appeal, the Veteran's paper claims file was converted into an electronic claims file and archived in VA's VBMS/Virtual VA digital information database.

In a May 2012 rating decision, the rating for the Veteran's service-connected bilateral hearing loss was increased from 20 percent to 40 percent, effective December 30, 2010.  It also was determined that a March 2000 rating decision assigning a 10 percent rating for tinnitus, effective as of October 23, 1997, contained CUE.  A new effective date of September 29, 1996, was assigned.  Also, it was determined that there was no basis, to include CUE, in a September 1970 rating decision that granted service connection and assigned a noncompensable rating, for the assignment of an even earlier effective date.  The Board remanded both of these issues for additional development in September 2013.  

Of note, a June 2014 rating decision increased the rating for the Veteran's service-connected bilateral hearing loss to 50 percent, effective March 17, 2014.  The issue in this regard has been added to this matter for a limited purpose.  Although it is not presently under the Board's jurisdiction, a notice of this determination was sent to the Veteran and his representative in June 2014.  There is a strong indication that one or both of them responded with a notice of disagreement (NOD).  Although no documentation is of record that can be construed as a NOD, there is a July 2014 VA letter acknowledging receipt of a "written disagreement."  It follows that whatever was filed has been lost or has not yet been associated with the Veteran's electronic claims file.  This filing clearly was timely, yet no statement of the case (SOC) has been issued to date and it is unknown at present whether or not the disagreement concerns the assignment of a 50 percent rating instead of a higher rating, the assignment of March 17, 2014, as opposed to an earlier date, as the effective date of the increased rating award, or both.  The Board therefore includes both issues on the cover of this decision and directs them to the attention of the representing attorney so that he may give the matters due consideration and refer them to the AOJ for further development, as appropriate.
A September 2012 rating decision granted service connection and assigned an initial 30 percent rating effective December 30, 2010, for chronic adjustment disorder.  Service connection for dizziness/vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus, was also denied.  In a March 2013 rating decision, a TDIU prior to February 3, 2012, was denied.  All of these issues, to include the initial rating as well as the effective date for chronic adjustment disorder, were remanded by the Board for additional development in September 2013, even though they were not under the Board's jurisdiction at the time.  A December 2013 rating decision assigned an initial 70 percent rating for service-connected chronic adjustment disorder effective January 19, 2000.  Although the June 2014 substantive appeal indicates that the Veteran was not in disagreement with the 70 percent rating, in the letter accompanying the substantive appeal, his attorney continues to designate the increased rating claim as one of the issues that have been perfected on appeal.  Consequently, the Board will continue to identify this issue as a matter now are under the Board's jurisdiction for current appellate review.  

Of final note is that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

In late December 2014, the Board received notification that the Veteran died in mid-December 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In the present matter, this case was at the Board pending the association of additional documents into the Veteran's electronic claims file.  Appellate adjudication was to commence after these documents were added to the record.  To avoid prejudicing the Veteran's claim, the Board was procedurally bound to wait until this process was complete before adjudicating the claim on the merits.  Unfortunately, while this process was ongoing, the Board was informed in late December 2014 that the Veteran had died in mid-December 2014, during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2014).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  
With regard to the above, the attorney who represented the late Veteran in this appeal should duly inform and advise the appropriate parties among the decedent's survivors, as defined in 38 U.S.C.A. § 5121A (West 2014), of their eligibility to be substituted as the appellant for purposes of processing the claim to completion.  


ORDER

The appeal is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


